DETAILED ACTION
Response to Amendment
Claims 1-20 are pending. Claims 1-20 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 28 February, 2022, along with arguments made in the interview, with respect to the 35 USC 103 rejections of claims 1-20 have been fully considered and are persuasive.  In particular, examiner is persuaded by the arguments “Rhoads and paragraphs 600 to 609 disclose the use of the Fourier transform and of the Fourier-Mellin transform only for the purpose of identifying an image component type, such as to identify the presence of a barcode… Characterizing a barcode or determining the presence of a barcode does not amount to obtaining a metric. Because there is no metric but a mere indicator of the presence of a barcode, it is not possible to generate a unique identifier that is mapped to this metric”, thereby indicating a technological difference between the claims and the reference. Examiner is also persuaded by the contention “Ross teaches away from the use of barcodes… no person skilled in the art would have used barcodes with the aim of generating identifiers using the method of Ross because Ross specifically states that the disclosure of Ross renders such technologies obsolete”, as this does make the combination of references seem less obvious, and potentially does rise to the level of teaching away. The 35 USC 103 rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted above, arguments and amendments were persuasive with respect to the cited prior art. The following 

CN 101853486 A [Machine Translation]: “The invention discloses an image copying detection method based on local digital fingerprint, which comprises the following steps that: local SIFI features are extracted from each image in a tested image library, local digital fingerprint conversion is carried out to the high-dimensional SIFT feature vector and the
frequency of the fingerprint in each image is calculated so as to establish a digital fingerprint database; and when the image is inquired, the SIFT features are first extracted from the inquired image and then converted into the digital fingerprint and the information of unreliable positions during the conversion process, then inquiry is carried out in an inverted index structure in a tested fingerprint library by integrating the unreliable information so as to quickly obtain and inquire a tested image set associated with the local digital fingerprint of the inquired image, measure the similarity of the inquired image and the associated tested image and judge whether is image is copied. In the detection of the copying performance, the method has very good recall rate and precision; and in detecting the copying efficiency, the method can also detect the copying of the inquired image” “When keyword in inverted index table during series arrangement, the primary retrieval process can obtain corresponding positional information and frequency information fast according to the value of keyword. Therefore, can be with the notion and the data structure of the inverted index in the text retrieval, be applied in the index structure building process based on the vision keyword dictionary of speech bag model. According to the notion corresponding relation of local digital fingerprint in keyword in the text and the image library, can obtain following inverted index building process very easily, as shown in Figure 3, provided the example of a digital finger-print dictionary table, concrete 

“Fingerprinting based Detection System for Identifying Plagiarism in Malayalam Text Documents”: “Plagiarism is a serious problem in the present day scenario. The easy availability of information of all sorts over the web is the major reason . This paper presents a detection system based on fingerprinting for identifying copy in Malayalam text-based documents. The challenge in identifying plagiarism in Malayalam documents is due to the intricate linguistic composition of Malayalam. Malayalam is agglutinative as well as morphologically rich language. In this paper, a procedure for plagiarism detection of Malayalam documents to identify similarity between documents is presented. This method establishes the extent of similarity between any two documents . The winnowing algorithm is used to compute the fingerprints at sentence level. The method improves the search time with more accuracy in the detection process” “Fingerprinting –For each document in the collection, fingerprints are 

“LOCAL FEATURE EXTRACTION FOR VIDEO COPY DETECTION IN A DATABASE”: “In this paper a new content-based copy identification method for video sequences is presented. It is robust to a number of image transformations and particulary robust to compression
artifacts. A scale and rotation invariant local image descriptor for corner points in detected key frames is proposed based on a generalized Radon transform. In addition, a distance similarity
metric is used that fuses intensity and geometry information to compare key frames extracted using a scene detection algorithm” Depending on the application, one needs to choose among
many different techniques developed for describing local image regions. These techniques include distribution based descriptors, spatial frequency technique, and differential based
descriptors [5].

“A Collusion-Resistant Fingerprinting System for Restricted Distribution of Digital Documents”: “Digital fingerprinting is a technique that consists of inserting the ID of an authorized user in the digital content that he requests. Cox et al. [8] proposed the first
watermarking technique using spread spectrum. In this technique, the user’s fingerprint is represented as a spread spectrum sequence that is inserted in the most significant frequency regions of the image, because the less significant regions tend to be discarded when applying 
Pw is selected from the low and middle frequencies

US 20180035174 A1: Unless explicitly stated or otherwise required by context, the terms “fingerprint,” “watermark,” and “actionable watermark” are used interchangeably to refer to information, such as a pattern of bits or frequencies, inserted into an image, audio file, video file, or other portion of a broadcast. Fingerprints, watermarks, and actionable watermarks are generally not perceptible to humans viewing or listening to the image, audio, or video file, although in some embodiments a watermark can include a human perceptible portion.

US 6850252 B1: In one embodiment, verification includes locking the digital information to the requesting computer system by comparing a generated digital fingerprint associated with the digital information to a digital fingerprint previously generated which is unique to the requesting computer system. matching the further domain and the domain by subjecting a further domain to one or both of a corresponding transform selected from the group consisting of a null transform, a rotation, an inversion, a scaling, a translation and a frequency domain preprocessing, representing the difference between the compensated further domain and the domain as a set of difference identifiers of a set of selected mapping ranges.

US 20100211794 A1: These features are calculated based on the exclusive characteristics of that content and presented in compact form--a digital fingerprint. This fingerprint can be matched against a set of reference fingerprints. As mentioned above, the vertical feature vectors constructed of low frequency spectral coefficients may be insensitive to moderate vertical scale and shift changes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661